United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS, VA
PACIFIC ISLANDS HEALTHCARE SYSTEM,
SPARK A. MATSUNAGA VA MEDICAL
CENTER, Honolulu, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0688
Issued: November 13, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 10, 2020 appellant filed a timely appeal from a January 10, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish exposure to
norovirus in the performance of duty, as alleged.
FACTUAL HISTORY
On July 18, 2019 appellant, then a 59-year-old advanced practice registered float nurse
(APRN), filed an occupational disease claim (Form CA-2) alleging that she contracted a viral
1

5 U.S.C. § 8101 et seq.

infection while treating patients due to factors of her federal employment. She noted that she first
became aware of the condition on July 12, 2019 and related it to factors of her federal employment
on July 13, 2019. Appellant stopped work on July 15, 2019.
In a July 18, 2019 statement, K.S., appellant’s supervisor, noted that appellant reported a
viral respiratory illness on July 15, 2019 which she attributed to exposure to ill patients in the
ambulatory care center on July 12, 2019. In a development letter dated July 22, 2019, OWCP
notified appellant of the factual and medical deficiencies of her claim. It advised her of the type
of evidence required and provided a questionnaire for her completion. OWCP afforded appellant
30 days to submit additional medical evidence.
In response, appellant provided a completed questionnaire dated July 31, 2019. She
asserted that she was exposed to a virus on or before July 12, 2019, in the employing
establishment’s ambulatory care center. Appellant noted that a viral infection affected 8 of 10 unit
employees.
By decision dated August 22, 2019, OWCP denied appellant’s occupational disease claim,
finding that the evidence of record was insufficient to establish that the identified exposure
occurred as alleged. It concluded, therefore, that the requirements had not been met to establish
an injury as defined by FECA.
On November 12, 2019 appellant requested reconsideration and submitted additional
evidence.2 In a July 18, 2019 e-mail, she notified supervisor, K.S. that she believed that she had
contracted “the virus that is going around in module 2.” On Friday July 12, 2019 appellant
experienced fatigue, a sore throat, and a chest rash. She then experienced the onset of nausea,
vomiting, and headache.
Dr. Steven M. Sovich, an osteopathic physician Board-certified in family practice, noted
in a July 18, 2019 report that appellant experienced an illness during an outbreak from July 10 to
12, 2019 among ambulatory care center staff. He diagnosed “most likely nonspecific viral illness.”
Dr. Sovich noted that an employing establishment infectious disease physician had been notified
of appellant’s illness during the previous week. He provided an updated report to an employing
establishment infection control nurse.
In a report dated August 2, 2019, Dr. Blake A. Smith, Board-certified in emergency
medicine, observed right upper quadrant tenderness and mild diffuse abdominal tenderness. He
obtained abdominal imaging studies indicative of a bowel ileus. Dr. Smith offered several
differential diagnoses.
On August 5, 2019 Dr. Geoffrey C. Alexander, Board-certified in emergency medicine,
reported a three-week history of diffuse abdominal pain. He diagnosed abdominal pain.

2
An August 2, 2019 abdominal imaging record demonstrated common bile duct dilatation to 10 millimeter of
indeterminate significance. September 18, 2019 bilateral hand x-rays were within normal limits. Appellant also
provided serology and stool culture reports dated from July 30 to October 18, 2019, and nurses notes dated August 9,
15, and 30, 2019.

2

Dr. David R. Worthen, a Board-certified family practitioner, noted in an August 13, 2019
report appellant’s complaints of weakness, nausea, and abdominal discomfort. He diagnosed
possible irritable bowel syndrome, spasm, or gastroenteritis.
In a report dated August 19, 2019, Dr. James A. Fitch, a physician specializing in
emergency medicine, diagnosed subacute norovirus gastroenteritis.
In a September 17, 2019 report, Dr. Francis D. Pien, Board-certified in internal medicine
and infectious disease, returned appellant to full-duty work effective that day. In a report dated
October 18, 2019, he diagnosed polyarthralgia following onset of norovirus and possible post-viral
syndrome.
Dr. Mary Li, a Board-certified internist, summarized appellant’s history of injury and
treatment in a November 1, 2019 report. She noted that an August 10, 2019 stool sample, was
positive for norovirus. Dr. Li diagnosed gastroenteritis, dilation of the common bile duct,
neuropathy, stool positive for norovirus, post-viral syndrome, and polyarthralgia. She opined that
appellant became ill while at work on July 12, 2019.
By decision dated January 10, 2010, OWCP denied modification, finding that the evidence
of record was insufficient to establish that the occupational exposure occurred, as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
period of FECA,4 that an injury was sustained while in the performance of duty as alleged, and
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
In an occupational disease claim, appellant’s burden requires submission of the following:
(1) a factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; (2) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; and (3) medical

3

Supra note 1.

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.7
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.8 The employee has not met his or her burden of proof to establish the occurrence of an
injury when there are inconsistencies in the evidence that cast serious doubt upon the validity of
the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast serious doubt on an employee’s statements
in determining whether a prima facie case has been established.9 An employee’s statements
alleging that an injury occurred at a given time and in a given manner is of great probative value
and will stand unless refuted by strong or persuasive evidence.10
ANALYSIS
The Board finds that appellant has established exposure to norovirus in the performance of
duty, as alleged.
In response to OWCP development questionnaire, appellant asserted that she was exposed
to a virus on or before July 12, 2019, in the employing establishment’s ambulatory care center.
She noted that a viral infection affected 8 of 10 unit employees. The record establishes that
appellant promptly reported the onset of gastric and respiratory symptoms to K.S., her supervisor
on July 15, 2019. She sought treatment on July 18, 2019 from Dr. Sovich, who noted a viral
outbreak in her work area from July 10 to 12, 2019, which resulted in notification of an employing
establishment infectious disease physician. Dr. Pien confirmed the specific diagnosis of norovirus
in September 17 and October 18, 2019 reports. Additionally, Dr. Li related in her November 1,
2019 report that appellant contracted norovirus while at work on July 12, 2019.
As noted above, an employee’s statements alleging that an injury occurred at a given time
and in a given manner is of great probative value and will stand unless refuted by strong or
persuasive evidence.11 The Board thus finds that appellant has established exposure to norovirus
in the performance of duty, as alleged.

7

J.V., Docket No. 18-0177 (issued August 26, 2020); S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59
ECAB 382 (2008).
8

M.F., Docket No. 18-1162 (issued April 9, 2019); Charles B. Ward, 38 ECAB 667-71 (1987).

9

L.D., Docket No. 16-0199 (issued March 8, 2016); Betty J. Smith, 54 ECAB 174 (2002).

10

M.H., Docket No. 20-0576 (issued August 6, 2020); see M.C., Docket No. 18-1278 (issued March 7, 2019); D.B.,
58 ECAB 464, 466-67 (2007).
11

Id.

4

As appellant has established the claimed occupational exposure, the question becomes
whether this exposure caused an injury.12 As OWCP found that she had not established fact of
injury, it did not evaluate the medical evidence. The Board, therefore, will set aside OWCP’s
January 10, 2020 decision and remand the case for consideration of the medical evidence of
record.13 After any further development as deemed necessary, OWCP shall issue a de novo
decision addressing whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted employment exposure.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish that
occupational exposure to norovirus occurred in the performance of duty, as alleged. The Board
further finds that the case is not in posture for decision regarding whether she has established a
medical condition causally related to the accepted employment exposure.
ORDER
IT IS HEREBY ORDERED THAT the January 10, 2020 decision of the Office of
Workers’ Compensation Programs is reversed and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: November 13, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

12

See R.S., 20-0471 (issued October 7, 2020); N.B., Docket No. 13-0513 (issued August 27, 2017).

13

M.H., supra note 10; S.M., Docket No. 16-0875 (issued December 1, 2017).

5

